Citation Nr: 0621842	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne Bolinger, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  The veteran is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for PTSD.  

The veteran and his wife testified via videoconference before 
the undersigned at a September 2005 hearing.  A transcript 
has been associated with the file.  

The veteran brought a claim for a total disability rating 
based on individual unemployability when he brought his claim 
for PTSD.  The veteran initiated an appeal on the total 
rating in his July 2004 Notice of Disagreement.  The veteran 
failed to perfect that issue with a timely Substantive 
Appeal; the issue is not before the Board.

The veteran submitted a report and opinion from a private 
psychologist subsequent to the last adjudication on the claim 
by the RO.  A waiver of RO consideration is of record, and 
the Board may proceed.


FINDINGS OF FACT

1.  The veteran engaged in combat while serving in Vietnam.

2.  The veteran has PTSD due to combat stressors.




CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  

The veteran contends that he has PTSD as a result of 
participating in combat in the Republic of Vietnam.  The 
veteran was drafted in the Army in 1966 and sent to Vietnam 
later that year.  He was awarded the Combat Infantryman 
Badge, which is given only to those who have been in combat.  
The file also indicates that the veteran received a chest 
wound in combat, for the residuals of which the veteran is 
presently service connected.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  The 
Board is satisfied that the veteran's reported stressors have 
been confirmed by the documents contained in the claims file.  
The question now is whether he has a diagnosis of PTSD 
consistent with the criteria in DSM-IV.

The veteran was seen at VA in January 2004 for evaluation and 
diagnosis on the PTSD claim.  The examiner stated that the 
veteran's stressors did meet the diagnostic criteria; however 
the examiner found that he lacked the symptoms of PTSD, 
specifically, he did not have "any significant psychosocial 
dysfunction" as a result of PTSD.  The examiner noted that 
the veteran ran his own business, had close relationships 
with his family and had an average number of leisure 
pursuits, given the veteran's seven day a week work schedule.  
He indicated that the veteran managed employees, attended 
church and had no current history of substance abuse or 
aggression.  The examiner acknowledged that the veteran had 
some of the symptoms of PTSD, mainly intrusive thoughts and 
avoidance of war movies and an inability to show affection, 
but not enough to warrant a diagnosis.  The examiner found 
the veteran to have "good...psychosocial functioning and mild 
psychiatric symptoms."  

There is evidence that the veteran currently has PTSD and 
that it is linked to his service in Vietnam.  The veteran's 
representative submitted the report of a private psychiatric 
examination that the veteran underwent in October 2005.  The 
psychologist had a copy of the veteran's claims file for 
review.  Much of the evidence that the psychologist relied on 
came from the veteran's VA treatment records.  As the Board 
has already observed, the veteran has combat experience.  He 
easily met the first criterion.  Using the veteran's 
statements and his VA treatment notes, the psychologist 
established each of the remaining criteria.  The veteran 
reported recurrent dreams of combat, intrusive thoughts and 
intense distress following exposure to reminders of combat.  
The psychologist indicated that the veteran made efforts to 
avoid thinking about his stressor by burying himself in work 
and avoiding people and places that bring up memories of 
combat.  The veteran periodically leaves his wife, family and 
business and is gone for several days at a time without 
warning and without telling anyone where he is.  The veteran 
reported himself as easily startled.  The psychologist noted 
that the veteran had originally filed a claim for 'nerves' 
immediately following service in 1968.  The 1968 claim 
described the veteran as "jumpy at slight disturbances."  
The private psychologist came to the conclusion that the 
veteran met the diagnostic criteria, and had since service.  
The private psychologist acknowledged the opinion of the VA 
examiner.  The private psychologist did not expressly address 
any flaws or particular disagreements with that assessment; 
however, he did note that he found the veteran to be credibly 
reporting his symptoms.  

Resolving all doubt in favor of the veteran, the Board finds 
that he has PTSD.  The two opinions disagree as to the 
presence of PTSD.  Both examiners are doctors.  Both rely on 
personal interviews of the veteran.  The private opinion does 
have the benefit of more VA treatment notes than the VA 
examiner had available.  Essentially, they simply come to 
opposite conclusions.  The Board notes that the veteran had 
strong objections to the assessment made by the VA examiner.  
The veteran's March 2004 statement identified numerous 
factual errors in the report to undermine the credibility of 
the examiner.  The Board notes that these factual errors are 
of background material which does not affect the assessment 
of symptomatology.  After consideration of the two opinions, 
the Board can see no reason to prefer one opinion to the 
other.  All doubt is resolved in favor of the veteran; 
therefore, the Board finds that the veteran has a current 
diagnosis of PTSD.  

Having established that the veteran has PTSD and credible 
stressors, the remaining element of the claim is a 
relationship between the two.  The private opinion discussed 
above provides that link.  As the Board has resolved doubt in 
favor of that opinion, the Board finds that the veteran's 
inservice stressors caused his PTSD.  

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
for the reasons set forth above, the Board finds that this is 
a case in which there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  That is, there is to be resolved in 
favor of the veteran's claim a "substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  See 38 C.F.R. § 3.102.  
The veteran is a combat veteran and his stressors are 
consistent with that experience.  Independent of the 
conflicting opinions of record, the Board finds it reasonable 
that the veteran has PTSD.  Evidence establishes a link 
between the condition and his stressors.  Accordingly, 
service connection for PTSD is warranted.  




Veterans Claims Assistance Act

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


